Giegerich, J.
To a complaint proceeding for penalties under the. provisions of the Stock Corporation Law (General Law, chap. 38, §■ 29) in consequence of the defendant’s refusal to exhibit to the plaintiff the stock book and “ stock certificate book ” of a domestic corporation, a demurrer is interposed on the grounds (1) that it does not state facts sufficient to constitute a cause of action, and (2).that there is a defect of parties defendant in that the J. M. Gunst Disinfecting Company has not been made a party defendant. During the period in suit the plaintiff was the president of the last-mentioned company, a corporation organized under the laws of this State, and the defendant, purporting to act *45as the secretary and treasurer of such corporation, had control of the hooks in question. ■ The statute referred to provides: “ Every stock corporation shall keep at its principal office or place of business correct books of account of all its business and transactions, * * * and a book to be known as the stock book, containing the names, alphabetically arranged, of all persons who are stockholders of the corporation, showing their places of residence, the number of shares of stock held by them respectively, the time when they respectively became the owners thereof, and the amount paid thereon. The stock book of every such corporation shall be open daily, during business hours, for the inspection of its stockholders and judgment creditors, who may make extracts therefrom. * * * If any officer or agent of any such corporation shall willfully neglect or refuse to make any proper entry in such book or books, or shall neglect or refuse to exhibit the same, or allow them to be inspected, and extracts taken therefrom, as provided in this section, the corporation and such officer or agent shall each forfeit and pay to the party injured a penalty of fifty dollars for every such neglect or refusal, and all damages resulting to him therefrom.” As these provisions are highly penal in their character, and as the statute itself does not expressly particularize the form of the complaint, the plaintiff is bound to set forth specifically the facts on which he relies to constitute the offense. Cole v. Smith, 4 Johns. 193; Bigelow v. Johnson, 13 id. 428; Morehouse v. Crilley, 8 How. Pr. 431; Village of Cortland v. Howard, 1 App. Div. 131; County of Steuben v. Wood, 24 id. 442; 16 Ency. PL & Pr. 275. The complaint does not conform to these requirements, as is obvious from a bare inspection. As seen, the statute applies only to stock corporations, yet the complaint does not allege that the company in question is a corporation of that character. Hence, its infirmity in this respect. The complaint is also defective because the circumstances connected with the demand for an inspection of the book or books in question are not set forth. If the officer or agent having charge of the stock book can be found at the office of the corporation, during business hours, a demand made, there and then by a person entitled thereto, for an inspection of such book is sufficient, even though it be at some other place, as he is not obliged to go elsewhere for that purpose. Eecknagel v. Empire Self-Lighting Oil Lamp Co., 24 Misc. Pep. 193, 195. But *46if the officer or agent having the custody of the specified book has removed the same from the company’s office, and he cannot be found therein, during business hours, then a demand elsewhere would, in my opinion,'be valid. The allegations of the complaint do not show a proper demand in either aspect. As to the contention that the allegation of the defendant’s standing as an officer is insufficient, I think that t'he complaint, so far, is not defective. Enough is set forth to show that the defendant was an agent of the corporation, and the question whether his standing as an officer should have been definitely known to this plaintiff is not material, since a liability was imposed by statute whether he was an officer or an agent. There were other points urged in support of the demurrer on the first ground, but the same, upon examination, are found to be untenable. The defendant has not cited any authority in support of the second ground of the demurrer, that the company should have been joined as a party defendant, nor have I been able to discover any after diligent research. The demurrer as to this point is, therefore, overruled, but sustained as to the first ground, with costs, with leave to the plaintiff to amend upon payment of costs within twenty days.
Ordered accordingly.